DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.         A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/27/2020 has been entered. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
This communication is in response to claim amendments and applicant’s remarks filed on 08/27/2020.
Claims 1 have been amended.
Claims 3-4, 6-66 have been cancelled.
Claim 67 has been added.
Claims 1-2, 5 and 67 are pending and are presented for examination on the merits.
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 67 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 67 recites the limitations: 
“the hash” in line 5 and line 7. Claim 1 and claim 67 both include this limitation.  It is unclear which “hash” is referring to. For examination purposes examiner has interpreted “the hash” to be the “hash” in claim 67 line 3.
“the message authentication code” in line 6. Claim 1 and claim 67 both include this limitation.  It is unclear which “message authentication code” is referring to. For examination purposes examiner has interpreted “the message authentication code” to be “a second message authentication code”.
“the group of predefined bytes” in line 7. Claim 1 and claim 67 both include this limitation.  It is unclear which “group of predefined bytes” is referring to. For examination purposes examiner has interpreted “the group of predefined bytes” to be the “group” in claim 67 line 5.
“the message authentication code” in line 10 and 12. Claim 1 and claim 67 both include this limitation.  It is unclear which “message authentication code” is referring to. For examination purposes examiner has interpreted “the message authentication code” to be the “message authentication code” in claim 67 line 6.
“the checksum” in line 11. Claim 1 and claim 67 both include this limitation.  It is unclear which “checksum” is referring to. For examination purposes examiner has interpreted “the checksum” to be the “checksum” in claim 67 line 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Muschellack et al. (U.S. 7309004), in view of Yajima et al. (U.S. 20160191408), and further in view of Swartz (U.S. 20110314274). (Note: Yajima reference claims priority of a foreign application (JP 2014266836) which contains support for all the Yajima citations below.  Therefore, the non-provisional application (U.S. 20160191408) can be considered as prior art.)
Regarding claim 1, Muschellack discloses: 
          a core module processor (Fig. 5, Element 502) operable to communicate with a cassette (Fig. 5, Element 512) configured to hold sheets, the cassette comprises a cassette module having a processor (Fig. 5, Element 512);
          logic for generating a hash of a command identifier and payload data (By disclosing, a software component 506 in a core module processor 502 can generate hashed based on identity data and data to be sent (payload) (See at least Col 15 line 50-Col 16 line 3, and Col 16 lines 35-65 of Muschellack));  
logic for creating a data packet that comprises the command identifier, the payload data, the message authentication code (By disclosing, a data packet may include commands such as dispense command and diagnostic commands; a data packet may also include a message authentication code and message data (See at least Fig. 6, Col 16 lines 4-28 of Muschellack)); and 
        logic for causing the data packet to send to the cassette (See at least Fig. 6, and Col 11 lines 50-60 of Muschellack)).  
        Muschellack does not disclose:
        logic for selecting a group of a predefined number of bytes from the hash of the command identifier and payload data as the message authentication code, wherein the group of predefined bytes is a subset of the hash of the command identifier and payload data;
         logic for generating a checksum from the command identifier, payload data, and the message authentication code; 
         a data packet that comprises a checksum; and
         wherein the selected group of the predefined number of bytes selected from the hash of the command identifier and payload data varies by packet.
         However, Yajima teaches:
         logic for selecting a group of a predefined number of bytes from the hash of the command identifier and payload data as the message authentication code, wherein the group of predefined bytes is a subset of the hash of the command identifier and payload data; and wherein the selected group of the predefined number of bytes selected from the hash of the command identifier and payload data varies by packet. (By disclosing, the “data within data field” (payload data” and the “CAN ID” (command identifier) are hashed together to form an “encrypted sentence”; and “[t]he device that generates a MAC selects 64 bits from the encrypted sentence with a predetermined method, and defines the obtained value as a MAC. A method for selecting 64 bits is arbitrary as long as the method is common to the communication control apparatus 10 and the transmission node 40. For example, the MAC generator 21 and the MAC generator 51 may define, as a MAC, the first 64 bits of a generated encrypted sentence, or define, as a MAC, the last 64 bits of the encrypted sentence”; and the MAC is generated by using a hash function (See at least paragraph [0064]-[0065] and Fig. 9 of Yajima)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of Muschellack to include logic for selecting a group of a predefined number of bytes from the hash as the message authentication code and wherein the selected group of the predefined number of bytes varies by packet as disclosed by Yajima. Doing so would results in an improved invention because this would improve the security of the communication by changing the position of the MAC in the packets.
         And Swartz teaches:
logic for generating a checksum from the command identifier, payload data, and the message authentication code (By disclosing, a checksum is computed from payload data, security information and an integrity check value (ICV); the security information includes identification information; and the ICV is calculated from a message authentication code (MAC) (See at least paragraph [0047]; [0045]; and [0016] of Swartz)); and
        a data packet that comprises checksum (By disclosing, “[t]he procedure 500 forms (545) a security encapsulated IP packet having … TCP (or UDP) header (with the newly computed TCP (or UDP) checksum),…” (See at least paragraph [0061] of Swartz)). 
        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of Muschellack to include logic for generating a checksum from the command identifier, payload data, and the message authentication code as disclosed by Swartz.  Doing so would results in an improved invention because this would allow the contents of a packet be checked by using the checksum, thus improving the security of the claimed invention.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Muschellack et al. (U.S. 7309004), in view of Yajima et al. (U.S. 20160191408), and further in view of Swartz (U.S. 20110314274), Ujiie et al. (U.S. 20170109521), and Teppler (U.S. 6895507).
Regarding claim 2, Muschellack does not discloses:
          the number of predefined bytes is four bytes and the hash is twenty bytes
          However, Ujiie teaches:
         the selected group of predefined bytes is four bytes (By disclosing, “[s]ubsequent 4 bytes are the MAC” (See at least paragraph [0118] of Ujiie)).
         It would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of Muschellack to include a MAC with four bytes as disclosed by Ujiie.  Doing so would allow the MAC has a particular length.
         And Teppler teaches:
         the hash is twenty bytes (By disclosing, a hash value can be 20 bytes by using the SHA-1 algorithm (See at least Col 24 lines 63-67 of Teppler)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of Muschellack to include techniques of generating a hash with 20 bytes as disclosed by Teppler.  Doing so would results in an improved invention because this would leverages the advantages of using SHA function in generating the hash (e.g. fast computation), thus improving the efficiency of the claimed invention. 
          
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Muschellack et al. (U.S. 7309004), in view of Yajima et al. (U.S. 20160191408), and further in view of Swartz (U.S. 20110314274), and Johnston (U.S. 20090089576).
Regarding claim 5, Muschellack does not discloses:
          the hash further comprises a nonce.
          However, Johnston teaches:
          the hash further comprises a nonce (See at least paragraph [0028] and Fig. 2A element 214 of Johnston).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of Muschellack to include a nonce in a data packet as disclosed by Johnston.  Doing so would results in an improved invention because this would allow the nonce comprise a random or pseudo-random number issued in an authentication protocol to ensure that old communications cannot be reused in replay attacks.

Claims 67 is rejected under 35 U.S.C. 103 as being unpatentable over Muschellack et al. (U.S. 7309004), in view of Yajima et al. (U.S. 20160191408), further in view of Swartz (U.S. 20110314274), and Falk et al. (US 20150149779).
Regarding claim 67, Muschellack discloses:
          the cassette module processor receiving the data packet (By disclosing, “After the second message has been generated it is sent to the cash dispenser” (See at least Col 13 line 18-Col 14 line 5 and Fig 6 of Muschellack));
          the cassette module processor generating a hash of the command identifier and payload data (By disclosing, “The second component may be operative to cause at least one second hash to be generated by passing the second identity data and the public key through a one-way hash function …” (See at least Col 4 lines 32-43 of Muschellack); “the identity data values such as serial numbers may be hashed with another public key or other shared hashing argument” (See at least Col 15 line 50-Col 16 line 3, and Col 16 lines 35-65 of Muschellack));  and “Such arguments may include for example a data name, an application name, a password, a machine identification number, or any other information that the calling application can reproducibly pass to the function” (See at least Col 35 lines 52-65 of Muschellack)); and
          the cassette processor authenticates the data packet by verifying the message authentication code (By disclosing, “To authenticate the message, the receiving component may also generate a MAC from the message data which may then be compared to the message header” (See at least Col 16 lines 29-34 of Muschellack)).
          Muschellack does not disclose:
          the cassette processor selecting a group of a predefined number of bytes from the hash of the command identifier and payload data as the message authentication code, wherein the group of predefined bytes is a subset of the hash of the command identifier and payload data;
          the cassette processor generating a checksum from the command identifier, payload data, and the message authentication code,
          the cassette processor authenticates the data packet by verifying the checksum.
          However, Yajima teaches:
          the cassette processor selecting a group of a predefined number of bytes from the hash of the command identifier and payload data as the message authentication code, wherein the group of predefined bytes is a subset of the hash of the command identifier and payload data (By disclosing, “a device that generates a MAC generates an encrypted sentence by encrypting the sequence obtained by concatenating the data, the counter value and the CAN ID with the use of the common key. The device that generates a MAC selects 64 bits from the encrypted sentence with a predetermined method, and defines the obtained value as a MAC. A method for selecting 64 bits is arbitrary as long as the method is common to the communication control apparatus 10 and the transmission node 40. For example, the MAC generator 21 and the MAC generator 51 may define, as a MAC, the first 64 bits of a generated encrypted sentence, or define, as a MAC, the last 64 bits of the encrypted sentence.”  (See at least paragraph [0065] and Fig. 9 of Yajima)).
        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of Muschellack in view of Yajima to include techniques of selecting a group of a predefined number of bytes from the hash of the command identifier and payload data as the message authentication code, wherein the group of predefined bytes is a subset of the hash of the command identifier and payload data. Doing so would results in an improved invention because this would improve the security of the communication by changing the position of the MAC in the packets.
          Swartz teaches:
          generating a checksum from the command identifier, payload data, and the message authentication code (By disclosing, a checksum is computed from payload data, security information and an integrity check value (ICV); the security information includes identification information; and the ICV is calculated from a message authentication code (MAC) (See at least paragraph [0047]; [0045]; and [0016] of Swartz)).
        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of Muschellack to include techniques of generating a checksum from the command identifier, payload data, and the message authentication code as disclosed by Swartz.  Doing so would results in an improved invention because this would allow the contents of a packet be checked by using the checksum, thus improving the security of the claimed invention.
          And Falk teaches:
          the cassette processor authenticates the data packet by verifying the checksum (By disclosing, “The receiver ascertains a cryptographic checksum, 
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of Muschellack to include a cassette processor that authenticates the data packet by verifying the checksum.  Doing so would results in an improved invention because this would verify the integrity of the data packet, thus improving the security of the claimed invention.

Response to Arguments
Applicant’s argument with regard to the rejection to the 35 U.S.C. § 103 rejection have been fully considered and is not persuasive.  
Applicant argues that:
Yajima uses a counter value to generate a Message authentication Coe (MAC), and a different value is used for each frame. Moreover, the counter value itself is not transmitted and received between any of the devices (^ 60). The MAC sequence is “obtained by concatenating data within the data field of a frame for which a MAC is to be calculated, a counter value and an ID (CAN ID) of the frame for which the MAC is to be calculated is used. Here, the counter value is a value processed by the counter 14 or the counter 44 so that a different value can be used each time a MAC is calculated” (fJ[ 65). “Next, a device that generates a MAC generates an encrypted sentence by encrypting the sequence obtained by concatenating the data, the counter value and the CAN ID with the use of the common key.” In other words, in Yajima, it is the input to the device that generates the encrypted sentence (e.g., hash) that changes, whereas in claim 1, (Id.).

      The Examiner, respectfully disagrees.  The Examiner is not rely on the counter value to be “predefined number of bytes” that varies as in claim 1.  
Applicant also argues that:
nowhere does Yajima teach or suggest that the arbitrary selected 64 bytes selected by the MAC generator varies by packet (e.g., the first packet is the first 64 bytes, the 2nd packet is the last 64 bytes, ...) as recited in claim 1.

      The Examiner, respectfully disagrees.  The Examiner notes that paragraph [0065] of Yajima is an example of generating a MAC for one data packet. It is obvious that multiple packets will be processed by using this example. Yajima teaches that “[t]he device that generates a MAC selects 64 bits from the encrypted sentence with a predetermined method, and defines the obtained value as a MAC. A method for selecting 64 bits is arbitrary as long as the method is common to the communication control apparatus 10 and the transmission node 40. For example, the MAC generator 21 and the MAC generator 51 may define, as a MAC, the first 64 bits of a generated encrypted sentence, or define, as a MAC, the last 64 bits of the encrypted sentence” in paragraph [0065]. Thus, Yajima reads the claim limitation.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642.  The examiner can normally be reached on Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





/DUAN ZHANG/Examiner, Art Unit 3685  

/JAY HUANG/Primary Examiner, Art Unit 3685